                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


LARRY E. EALY,

                      Plaintiff,

       v.                                            Civil Action 2:19-cv-826
                                                     Judge George C. Smith
                                                     Magistrate Judge Kimberly A. Jolson


JUDGE THOMAS MARCELAIN,
et al.,

                      Defendants.


                           REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s Motion for Leave to Proceed with Law Suit

(Doc. 1). For the reasons that follow, the Undersigned RECOMMENDS DENYING Plaintiff’s

Motion and DISMISSING the case.

I.     BACKGROUND

       Plaintiff has a long history of litigation in the Southern District of Ohio. In April 2009,

Judge Dlott provided a helpful summary of that history. (See generally Doc. 1-3). She concluded:

        Mr. Ealy’s submission of frivolous and duplicative lawsuits serves no legitimate
       purpose, places a tremendous burden on this Court’s limited resources, and deprives
       other litigants with meritorious claims of the speedy resolution of their cases. The
       sheer number of Mr. Ealy’s baseless and duplicative complaints evidences his bad
       faith and amounts to an abuse of the judicial process, including the privilege of
       proceeding in forma pauperis. See Riches v. Garese, Civ. No. 08–086, 2008 WL
       2475733, at *2–3 (E.D.Ky. June 18, 2008) (and cases cited therein).

       Given Mr. Ealy’s extremely abusive case filings, the Court concludes that the least
       severe sanction likely to deter Mr. Ealy from filing future vexatious and frivolous
       lawsuits is to impose a permanent injunction prohibiting him from proceeding in
       forma pauperis in any future action filed in this Court and from filing any new
       complaint, removal petition, habeas corpus petition, and/or other action without
       prior approval of the Court. This injunctive relief has no punitive aspect and serves
        a purely deterrent function. The injunction does not close the courthouse to Mr.
        Ealy, but does impose financial consequences designed to compel Mr. Ealy to
        seriously consider what he is doing before initiating yet another lawsuit.

(Id. at 10). Judge Dlott’s Order requires Plaintiff:

         to attach a copy of this Order, the Court’s accompanying judgment, and proof of
        payment of the entire filing fee of $350.00 to any proposed future complaint,
        removal petition, habeas corpus petition, and/or other action to be filed in the
        Southern District of Ohio, accompanied by a motion for leave to file a new
        complaint, removal petition, habeas corpus petition, and/or other action in the
        Southern District of Ohio.

(Id. at 11).

        A review of this Court’s CM/ECF system indicates that Plaintiff has filed at least eight

additional cases in this Court since the issuance of Judge Dlott’s Order. None have been litigated

with any degree of success.

        Plaintiff filed the proposed Complaint (Doc. 1-1) on March 7, 2019. Although difficult to

follow, he alleges numerous violations of his civil rights. (See generally id.). The proposed

Complaint contains six counts: Count I – False arrest and illegal detention; Count II –

Unreasonable search and seizure; Count III – “Bivens Act unreasonable use of force search and

seizure”; Count IV – “Implementing § 14141 ‘Pattern or Practice’ Slavery and Oppression”; Count

V – “Human Rights Violations and 42 U.S. Code § 1985 – 1-2-3 Conspiracy to interfere with

health and welfare”; and Count VI – Violations of the Eighth, Thirteenth and Fourteenth

Amendments (Id., ¶¶ 35–70).

II.     DISCUSSION

        Construing Plaintiff’s proposed Complaint liberally, as the Undersigned must, Plaintiff

raises a number of § 1983 civil rights claims against Defendants. The proposed Complaint was

filed on March 7, 2019. “In Ohio, causes of action premised upon 42 U.S.C. § 1983 are subject

to a two-year statute of limitations.” Basista Holdings, LLC v. Ellsworth Twp., 710 F. App’x 688,

                                                  2
691 (6th Cir. 2017) (citing Trzebuckowski v. City of Cleveland, 319 F.3d 853, 855–56 (6th Cir.

2003)). “That period begins to run ‘when the plaintiff knows or has reason to know of the injury

which is the basis of his action.’” Basista Holdings, 710 F. App’x at 691 (citing Trzebuckowski,

319 F.3d at 856).

       Here, any claim that accrued prior to March 7, 2017 is barred by this statute of limitations.

Plaintiff was released from prison on March 7, 2017. (Doc. 1-1, ¶ 33). All of his alleged claims

accrued prior to that date. (See Doc. 1-1, ¶¶ 35–40 (alleging false arrest and illegal detention on

May 2, 2016); id., ¶¶ 41–50 (alleging unreasonable search and seizure on February 9, 2016); id.,

¶¶ 51–53 (alleging unreasonable use of force and search and seizure for the time period between

September 14, 2016 through December 3, 2016); id., ¶¶ 54–57 (alleging “pattern or practice” of

“slavery and oppression” after initial encounter with correctional officer on September 14, 2016);

id., ¶¶ 58–67 (alleging that he was sick on multiple occasions in prison because of poisoned

drinking water); id., ¶¶ 68–70 (alleging unconstitutional conduct related to his 2016 trial and

sentencing)). Plaintiff’s claims are, therefore, barred by the statute of limitations. See Basista

Holdings, 710 F. App’x at 691 (citing Trzebuckowski, 319 F.3d at 856).

III.   CONCLUSION

       For the foregoing reasons, the Undersigned RECOMMENDS DENYING Plaintiff’s

Motion (Doc. 1-1) and DISMISSING the case.

       IT IS SO ORDERED.



Date: April 19, 2019                                 /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                3
